Citation Nr: 1505835	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-48 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral osteroarthritis of the shoulders (claimed as residuals of a bilateral shoulder injury).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1977 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this claim is now with the RO in Chicago, Illinois.

In December 2014, the Veteran testified in a Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in the "Veterans Benefits Management System" (VBMS).  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the VBMS and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for bilateral osteoarthritis of the shoulders.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

During the December 2014 Board Videoconference hearing, the Veteran testified that he received benefits from the Social Security Administration (SSA) due to disability of the shoulders.  A January 2015 submission from the Veteran included a February 1995 SSA decision awarding disability benefits due to the bilateral shoulders.  There were no additional medical records associated with the SSA decision.  SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In addition, during the December 2014 Board Videoconference hearing, the Veteran testified that, following separation from service in December 1978 and prior to treatment of the bilateral shoulders in 1989 (already of record), he sought emergency treatment on several occasions for dislocations of the bilateral shoulders.  The Veteran should be contacted and requested to provide authorization for VA to obtain records of private emergency treatment for the shoulders prior to 1989, and those records should be requested.  An appropriate time should be allowed for the providers to respond and all responses should be associated with the claims file, to include any private emergency treatment records obtained regarding the shoulders.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2014).

Accordingly, the case is REMANDED for the following actions:

1. Request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as all medical records relied upon concerning that claim.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for private records where he reported private emergency treatment for the bilateral shoulders.  The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself.  Any documents received by VA should be associated with the record.

3. Make at least two requests to any custodian of private records in an effort to obtain records of treatment for the shoulders, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2014).

4. Any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the SSA and private treatment records are unavailable.

5. After completion of the above and any additional development deemed necessary, the claim for service connection for osteoarthritis of the shoulders should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, provide a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



